Exhibit 5.1 TROUTMAN SANDERS LLP Attorneys at Law Bank of America Plaza 600 Peachtree Street, NE Suite 5200 Atlanta, Georgia30308-2216 404.885.3000 telephone 404.885.3900 facsimile troutmansanders.com March 16, Georgia Power Company 241 Ralph McGill Boulevard, N.E. Atlanta, Georgia30308-3374 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Georgia Power Company (the “Company”) in connection with the Registration Statement on Form S-3 (Registration Statement No. 333-165133) filed with the Securities and Exchange Commission (the “Commission”) on March 1, 2010 (the “Registration Statement”), under the Securities Act of 1933, as amended (the “Act”), relating to $350,000,000 aggregate principal amount of the Company’s Series 2010A Floating Rate Senior Notes due March 15, 2013 (the “Notes”).The Notes will be issued pursuant to the Senior Note Indenture dated as of January 1, 1998 between the Company and The Bank of New York Mellon (as successor to JPMorgan Chase Bank, N.A. (formerly known as The Chase Manhattan Bank)), as trustee (the “Trustee”), as heretofore supplemented and amended and as further supplemented and amended by a Fortieth Supplemental Indenture dated as of March 16, 2010 (collectively, the “Indenture”). We have examined the Registration Statement and the Indenture, which has been filed with the Commission as an exhibit to the Registration Statement.We have also examined the originals, or duplicates or certified or conformed copies, of such records, agreements, instruments and other documents and have made such other and further investigations as we have deemed relevant and necessary in connection with the opinions expressed herein.As to questions of fact material to this opinion, we have relied upon certificates of public officials and of officers and representatives of the Company. In rendering the opinions set forth below, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as duplicates or certified or conformed copies and the authenticity of the originals of such latter documents.We have also assumed that the Indenture is the valid and legally binding obligation of the Trustee. ATLANTACHICAGOHONG
